 



EXHIBIT 10.1
April 25, 2007
Mr. Daniel R. Feehan
1707 Catalina Ct.
Fort Worth, TX 76107

Re:   Extension of Amended and Restated Executive Employment Agreement dated as
of January 24, 2004 between Cash America International, Inc. and Daniel R.
Feehan (“Employment Agreement’)

Dear Mr. Feehan:
     I am pleased to notify you that the Management Development and Compensation
Committee (the “Committee”) of the Cash America International, Inc. Board of
Directors has elected to extend your Employment Agreement for an additional
one-year renewal term commencing May 1, 2007 and ending April 30, 2008. The
current term of your Employment Agreement expires April 30, 2007.
     We are providing you this notice in accordance with Section 5.2 of your
Employment Agreement. Under that Section, this committee may extend the term of
your Employment Agreement for additional successive one-year terms by notifying
you in writing of its intention to extend the Employment Agreement. Please
execute this letter in the place provided below to evidence your agreement to
the extension of the term of the Employment Agreement and your agreement to
waive the 60-day notice period described in Section 5.2 of the Employment
Agreement.

         
 
  Yours truly,    
 
       
 
  /s/ B. D. Hunter    
 
       
 
  B. D. Hunter, Chairman    
 
  Management Development and    
 
  Compensation Committee of the    
 
  Cash America International, Inc.    
 
  Board of Directors    

Agreed and Accepted

     
/s/ Daniel R. Feehan
 
Daniel R. Feehan
   

 